23 N.Y.2d 700 (1968)
In the Matter of the Probate of the Will of Robert D. Kaufmann, Deceased. Lord, Day & Lord et al., Appellants-Respondents; Walter A. Weiss, Respondent-Appellant; Joel S. Kaufmann et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 17, 1968.
Decided November 21, 1968.
Milton W. Levy and John W. Castles, 3d, for appellants-respondents.
Kenneth J. Mullane for respondent-appellant.
Arthur W. Graef, respondent pro se.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING and JASEN. Taking no part: Judge BREITEL.
Order affirmed, without costs; no opinion.